DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Acknowledgement is made of the preliminary amendment filed on 09/02/2021 in which claims 1-20 were canceled and claims 21-29 were added. Therefore claims 21-29 are pending for examination below. 

Allowable Subject Matter
Claims 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 21 and 27, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “determining, based on a SOC confidence interval determined from the charging SOC value and the discharging SOC value, a 
Claims 22-26 and 28-29 depend from the claims above and are allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,073,147 to Hongo discloses a battery state estimation device wherein a plurality of pieces of information is used representing as aspect of a temporal change in the battery parameters such that the deterioration degree of the battery is estimated. However, Hongo fails to disclose or suggest any of the SOC correction method and determining of confidence interval and correction as claimed. 
US 2017/0010327 to Nishiguchi et al. discloses a battery SOC estimation device that uses OCV information and a correlation curve to compare and determine SOC in an accurate process. However, Nishiguchi fails to disclose at least the claimed SOC correction and change path with SOC confidence level and preset error-range-equal-division parameter as currently claimed. 
US 2009/0210179 to Tang et al. discloses model based estimation of battery hysteresis wherein an OCV is input and ran through a Preisach model to predict SOC. However, Tang fails to explicitly disclose any of the SOC confidence or change path limitations or the preset error-range-equal-division parameter as currently claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859